Citation Nr: 1138829	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to January 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).


FINDINGS OF FACT

1.  The September 2007 VA audiological examination revealed Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear. 

2.  The September 2008 VA audiological examination revealed Level I hearing acuity in the right ear and Level I hearing acuity in the left ear. 

3.  The July 15, 2011 VA audiology evaluation revealed Level V hearing acuity in the right ear and Level III hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of bilateral hearing loss prior to July 15, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation of 10 percent, and no more, for bilateral hearing loss on and after July 15, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2007 and June 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's June 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability ratings and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with multiple medical examinations to determine the severity of his bilateral hearing loss.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are more than adequate and they provide sufficient detail to determine the severity of the Veteran's bilateral hearing loss, and were based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiological examinations of record reflect the Veteran's complaints of general difficulty hearing and understanding conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In addition, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.

While VA's duty to assist includes providing the Veteran with a new examination when the available evidence is too old for an evaluation of his current condition, an additional VA examination is not required in this case.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Subsequent to the September 2008 VA audiological examination, the Veteran submitted a more recent VA audiological evaluation report, which included an audiometric testing conducted in July 2011.  The Board has had the opportunity to review medical and lay evidence as to the severity of the Veteran's service-connected bilateral hearing loss, since the time of the last VA examination in September 2008.  Thus, the Board finds that in this case the available evidence of record provides sufficient information to evaluate the level of severity of this disorder.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for bilateral high frequency hearing loss was granted in a July 1988 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from January 16, 1988.  The Veteran filed his present claim for a compensable evaluation for his service-connected bilateral hearing loss in June 2007, and March 2008 and October 2008 rating decisions continued the noncompensable evaluation for bilateral hearing loss.  The Veteran filed a timely notice of disagreement in June 2008 and perfected his appeal in September 2009.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

An August 2007 private treatment record stated that the Veteran had a bilateral tympanomastoidectomy and conductive hearing loss according to an audiogram five years previously in the left ear only.  However, the evaluation contains uninterpreted pure tone audiometry graphs which are partly not legible; and therefore cannot be considered.  The private treatment report notes the Veteran's report of decrease in hearing acuity in both ears and the audiogram revealed a conductive loss in both ears, but discrimination scores were good, bilaterally.  

The Veteran was afforded a VA audiological examination in September 2007.  The VA examiner stated that the claims file was reviewed.  The Veteran complained of hearing loss and tinnitus and stated that he had general difficulty understanding conversation.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
35
60
LEFT
80
80
65
75
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 37.5 decibels in the right ear, and 77.5 decibels in the left ear.  Speech recognition ability of 96 percent in the right ear and 80 percent in the left ear was noted, using the Maryland CNC word lists.  The diagnosis was a mild mixed hearing loss for the right ear and a severe mixed loss for the left ear.  The examiner stated that the Veteran required hearing aids to hear, but might not be able to wear them due to middle ear medical problems.

The Veteran underwent another VA audiological examination in September 2008.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
50
75
LEFT
15
20
15
40
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 44 decibels in the right ear, and 35 decibels in the left ear.  Speech recognition ability of 100 percent in the right ear and 96 percent in the left ear was noted, using the Maryland CNC word lists.  The diagnoses were a moderate mixed hearing loss for the right ear and a mild mixed type hearing loss for the left ear.  

At his April 2011 Board hearing, the Veteran testified that people told him that he could not hear and that he learned to read lips.  He also stated that ringing in his ears got louder to the extent that he could not hear at all when he was chewing food.

A July 15, 2011 VA audiology note stated that the Veteran was seen on follow up for an audiologic evaluation.  The Veteran reported increased difficulty hearing since his last examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
65
80
LEFT
35
30
30
50
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 54 decibels in the right ear, and 48 decibels in the left ear.  Speech recognition ability of 74 percent in the right ear and 80 percent in the left ear was noted, using the Maryland CNC word lists.

Applying the September 2007 results to the Rating Schedule reveals a numeric designation of Level I in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  However, the Veteran's left ear hearing reflects the exceptional hearing loss pattern contemplated under 38 C.F.R. § 4.86(a) as pure tone thresholds greater than 55 decibels were shown at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz) on the September 2007 VA examination.  Using Table VIa in the 38 C.F.R. § 4.85, the Veteran's left ear receives a designation of Level VII.  This designation is then elevated to the next higher Roman number, VIII.  As previously noted, the right ear received designation I under Table VI, as it did not demonstrate an exceptional pattern of hearing loss.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Applying the September 2008 results to the Rating Schedule reveals a numeric designation of Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Applying the July 15, 2011 results to the Rating Schedule reveals a numeric designation of Level V in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration staged ratings, a noncompensable evaluation is continued prior to July 15, 2011, and a 10 percent evaluation is warranted beginning July 15, 2011, forward.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability ratings for bilateral hearing loss inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for bilateral hearing loss.  As demonstrated by the evidence of record, the Veteran's hearing loss disability in the September 2007 VA audiological examination was manifested by Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. §§ 4.85, Table VI and Table VIa, 4.86(a).  The September 2008 VA audiological examination shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The July 15, 2011 VA audiology evaluation revealed Level V hearing acuity in the right ear and Level III in the left ear.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is more than adequately contemplated by the current disability ratings for his service-connected bilateral hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case at any time during the appeal period.  See Hart, 21 Vet. App. at 510.  Therefore, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a compensable evaluation prior to July 15, 2011, and a rating in excess of 10 percent beginning July 15, 2011, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A compensable rating for bilateral hearing loss prior to July15, 2011 is denied.

An evaluation of 10 percent for bilateral hearing loss on and after July 15, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


